Title: From Thomas Jefferson to Arthur S. Brockenbrough, 16 April 1823
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


                        Dr Sir
                        
                            
                            Apr. 16. 23.
                        
                     annexed I give you a copy of a letter I have recd from mr Oldam specifying the charges he means to alledge against you. I can do no more at present than to furnish  the copy . on my return from Bedford  measures shall be taken for recieving the evidence which shall be  adduced on both sides. it can only be however such as will voluntarily offer, at your respective requests; as the visitors having no judiciary authority, can issue no compulsory process for witnesses. *Accept the assurance of my esteem & respect
                        
                    *in the mean time I have requested mr Oldam to name the individuals alluded to in his 2d 3d & 4th charges, without which they do not sufficiently specify the particular cases for which you are to prepare your evidence.